 

Exhibit 10.1

 

[ex10_11.jpg]

 

   



 

[ex10_12.jpg]

 

   



 

[ex10_13.jpg]

 

   



 

[ex10_14.jpg]

 

   



 

[ex10_15.jpg]

 

   



 

[ex10_16.jpg]

 

   



 

[ex10_17.jpg]

 

   



 

[ex10_18.jpg]

 

   



 

[ex10_19.jpg]

 

   



 

[ex10_110.jpg]

 

   



 

[ex10_111.jpg]

 

   



 

[ex10_112.jpg]

 

   



 

[ex10_113.jpg]

 

   



 

[ex10_114.jpg]

 

   



 

[ex10_115.jpg]

AGREEMENT RELATING TO THE ACQUISITION OF MONOCHROME CORP. BY FIRMA HOLDINGS
CORP. (as amended) DocuSign Envelope ID: C104ADD5-A108-4A92-9B95-6BA6D9BE0341 2
This AGREEMENT, made this 15th day of July 2020, by and between Firma Holdings
Corp. (“Firma”) and Monochrome Corp. (“MC”), and the shareholders of MC, is made
for the purpose of setting forth the terms and conditions upon which Firma will
acquire all of the outstanding shareholdership interests in of MC. In
consideration of the mutual promises, covenants, and representations contained
herein, THE PARTIES HERETO AGREE AS FOLLOWS: ARTICLE I ACQUISITION OF MC Subject
to the terms and conditions of this Agreement, Firma agrees to acquire all of
the outstanding shares of MC for the consideration shown below. 1.01 At Closing,
MC will become a wholly owned subsidiary of Firma. In connection with the
acquisition, Firma will issue 40,000,000 shares of common stock to the
shareholders of MC in consideration for their interests in MC. 1.02 If the
operations of MC do not generate, during the period ending one year after the
Closing, but prior to the second anniversary of the Closing, more than
$1,500,000 of gross revenue with EBITDA of at least $375,000, then the
shareholders of MC will return to Firma 7,500,000 shares of common stock. 1.03
All shares of Firma’s common stock pursuant to Section 1.01, will be delivered,
returned or paid, in accordance with Exhibit A. ARTICLE II REPRESENTATIONS AND
WARRANTIES MC and the shareholders of MC, jointly and severally, represents and
warrant to Firma that: 2.0l Organization. MC is a corporation duly organized,
validly existing, and in good standing under the laws of Colorado, has all
necessary powers to own its properties and to carry on its business as now owned
and operated by it, and is duly qualified to do business and is in good standing
in each of the states where its business requires qualification. 2.02 Capital.
The shareholders of MC, and their respective shareholdership interests in MC,
are shown on Exhibit A. No person has the right to acquire any additional
shareholdership interests in MC. 2.03 Shareholders, Officers, Banks. Exhibit B
to this Agreement contains: the names and the titles of all officers of MC
DocuSign Envelope ID: C104ADD5-A108-4A92-9B95-6BA6D9BE0341 3 2.04 Absence of
Changes. Since the date signified above, there has not been any change in the
financial condition or operations of MC, except changes reflected on Exhibit C
or changes in the ordinary course of business, which changes have not in the
aggregate been materially adverse. 2.05 Investigation of Financial Condition.
Without in any manner reducing or otherwise mitigating the representations
contained herein, Firma shall have the opportunity to meet with MC's accountants
and attorneys to discuss the financial condition of MC. MC shall make available
to Firma the books and records of MC. The minutes of MC are a complete and
accurate record of all meetings of the managers and shareholders of MC and
accurately reflect all actions taken at such meetings. The signatures of the
managers and shareholders on such minutes are the valid signatures of MC's
managers and shareholders who were duly elected or appointed, or who held such
shareholdership interests, on the dates that the minutes were signed by such
persons. 2.06 Assets. Exhibit D attached hereto and made a part hereof lists all
assets of MC. MC has good and marketable title to all of its assets, free and
clear of all liens or encumbrances, other than those shown on Exhibit D. 2.07
Compliance with Laws. MC has complied with, and is not in violation of,
applicable federal, state, or local statutes, laws, and regulations affecting
its properties or the operation of its business, including but not limited to
applicable federal and state securities laws. 2.08 Litigation. MC is not a party
to any suit, action, arbitration, or legal, administrative, or other proceeding,
or governmental investigation pending or, to the best knowledge of MC
threatened, against or affecting MC or its business, assets, or financial
condition. MC is not in default with respect to any order, writ, injunction, or
decree of any federal, state, local, or foreign court, department, agency, or
instrumentality. MC is not engaged in any legal action to recover moneys due to
MC or damages sustained by MC. 2.09 Full Disclosure. None of representations and
warranties made by MC, or in any certificate or memorandum furnished or to be
furnished by MC, or on its behalf, contains or will contain any untrue statement
of material fact, or omit any material fact the omission of which would be
misleading. MC has disclosed to Firma all reasonably foreseeable contingencies
which, if such contingencies transpired, would have a material adverse effect on
MC's business. Firma represents and warrants to MC and the shareholders of MC
that: 2A. Organization. Firma is a corporation duly organized, validly existing,
and in good standing under the laws of Nevada, has all necessary corporate
powers to own its properties and to carry on its business as now owned and
operated by it, and is duly qualified to do business and is in good standing in
each of the states where its business requires qualification, except in those
states where the failure to be so qualified would not have a material adverse
effect on Firma. 2B. Ability to Carry Out Obligations. Firma has the right,
power, and authority to enter into, and perform its obligations under, this
Agreement. The execution and delivery of this Agreement by Firma and the
performance by Firma of its obligations hereunder will not cause, DocuSign
Envelope ID: C104ADD5-A108-4A92-9B95-6BA6D9BE0341 4 constitute, or conflict with
or result in (a) any breach or violation or any of the provisions of, or
constitute a default under, any license, indenture, mortgage, charter,
instrument, articles of incorporation, by-law, or other agreement or instrument
to which Firma is a party, or by which it may be bound, nor will any consents or
authorizations of any party other than those hereto be required, (b) an event
that would permit any party to any agreement or instrument to terminate it or to
accelerate the maturity of any indebtedness or other obligation of Firma, or (c)
an event that would result in the creation or imposition or any lien, charge, or
encumbrance on any asset of Firma or would create any obligations for which
Firma would be liable, except as contemplated by this Agreement. 2C. Full
Disclosure. None of the representations and warranties made by Firma, or in any
certificate or memorandum furnished or to be furnished by Firma, or on its
behalf, contains or will contain any untrue statement of material fact, or omit
any material fact the omission of which would be misleading. Firma has disclosed
to MC and the shareholders of MC all reasonably foreseeable contingencies which,
if such contingencies transpired, would have a material adverse effect on Firma.
DocuSign Envelope ID: C104ADD5-A108-4A92-9B95-6BA6D9BE0341 5 ARTICLE III
REPRESENTATIONS 3.01 Authority. Each Officer and Director of MC represents to
Firma that he or she has the right, power, and authority to enter into, and
perform his or her obligations under this Agreement. The execution and delivery
of this Agreement and the delivery by such member of his or her shareholdership
interest in MC pursuant to Exhibit A will not cause, constitute, or conflict
with or result in any breach or violation or any of the provisions of or
constitute a default under any license, indenture, mortgage, charter,
instrument, or agreement to which he or she is a party, or by which he or she
may be bound, nor will any consents or authorizations of any party be required.
Each member of MC represents and warrants to Firma that the member interests of
MC that such holder will deliver at closing will be free of any liens or
encumbrances. 3.02 Restrictions on Resale. Each member of MC understands that
the shares being acquired from Firma represent restricted securities as that
term is defined in Rule l44 of the Securities and Exchange Commission. 3.03
Intended Amendment. Each shareholder, director, or Officer of MC (Exhibit A),
has the right to maintain interests in or operate other businesses. ARTICLE IV
OBLIGATIONS BEFORE CLOSING 4.01 Investigative Rights. From the date of this
Agreement until the date of closing, each party shall provide to the other
party, and such other party's counsel, accountants, auditors, and other
authorized representatives, full access during normal business hours to all of
each party's properties, books, contracts, commitments, records and
correspondence and communications with regulatory agencies for the purpose of
examining the same. Each party shall furnish the other party with all
information concerning each party's affairs as the other party may reasonably
request. All confidential information obtained from any party in the course of
such investigation shall be kept confidential, except for such information which
is required to be disclosed by court order or decree or in compliance with
applicable laws, rules or regulations of any government agency, or that
otherwise becomes available in the public domain without the fault of the party
conducting the investigation. 4.02 Conduct of Business. Prior to the closing,
and except as contemplated by this Agreement, each party shall conduct its
business in the normal course, and shall not sell, pledge, or assign any assets,
without the prior written approval of the other party, except in the regular
course of business. Except as contemplated by this Agreement, neither party to
this Agreement shall amend its Articles of Incorporation, By-laws, articles of
organization, or operating agreements, declare dividends, redeem or sell stock,
limited liability interests or other securities, incur additional or
newly-funded material liabilities, acquire or dispose of fixed assets, change
senior management, change employment terms, enter into any material or long-term
contract, guarantee obligations of any third party, settle or discharge any
balance sheet receivable for less than its DocuSign Envelope ID:
C104ADD5-A108-4A92-9B95-6BA6D9BE0341 6 stated amount, pay more on any liability
than its stated amount, or enter into any other transaction other than in the
regular course of business. ARTICLE V CONDITIONS PRECEDENT TO PERFORMANCE BY
FIRMA 5.01 Conditions. Firma's obligations hereunder shall be subject to the
satisfaction, at or before the Closing, of all the conditions set forth in this
Article V. Firma may waive any or all of these conditions in whole or in part
without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by Firma of any other condition of or any of Firma's
other rights or remedies, at law or in equity, if MC of the shareholders of MC
shall be in default of any of their representations, warranties, or covenants
under this agreement. 5.02 Accuracy of Representations. Except as otherwise
permitted by this Agreement, all representations and warranties by MC or the
shareholders of MC in this Agreement or in any written statement that shall be
delivered to Firma under this Agreement shall be true on and as of the closing
date as though made at those times. 5.03 Performance. MC and the shareholders of
MC shall have performed, satisfied, and complied with all covenants, agreements,
and conditions required by this Agreement to be performed or complied with by
them, on or before the Closing. MC and the shareholders of MC shall have
obtained all necessary consents and approvals necessary to consummate the
transactions contemplated hereby. 5.04 Absence of Litigation. No action, suit,
or proceeding before any court or any governmental body or authority, pertaining
to the transaction contemplated by this agreement or to its consummation, shall
have been instituted or threatened on or before the closing. 5.05 Other. In
addition to the other provisions of this Article V, Firma’s obligations
hereunder shall be subject, at or before Closing, to the following: On the
closing date MC will not have liabilities exceeding $10,000.00. MC will have
delivered to Firma, in the form required by the rules and regulations of the
Securities and Exchange Commission, the following financial statements: (i)
financial statements, audited by an independent certified public accountanting
firm, for its two full fiscal years prior to the date of this Agreement. (ii)
interim financial statements for MC fiscal quarters since the date of the last
audited financial statements of MC. (iii) proforma financial statements giving
effect to the acquisition of MC. completion of business and legal review of MC,
the results of which are satisfactory to Firma; DocuSign Envelope ID:
C104ADD5-A108-4A92-9B95-6BA6D9BE0341 7 obtaining all required governmental
consents and approvals; expiration of any required waiting periods; MC entering
into employment agreements with its management on terms and conditions
satisfactory to Firma; MC entering into non-competition agreements with Firma,
pursuant to which they will agree not to engage in a business similar to the
business of MC and not to solicit any customers, suppliers, employees or
business prospects of MC for a period of five (2) years following the Closing;
ARTICLE VI CONDITIONS PRECEDENT TO PERFORMANCE BY MC 6.01 Conditions. MC's
obligations hereunder shall be subject to the satisfaction, at or before the
Closing, of the conditions set forth in this Article VI. MC may waive any or all
of these conditions in whole or in part without prior notice; provided, however,
that no such waiver of a condition shall constitute a waiver by MC of any other
condition of or any of MC's other rights or remedies, at law or in equity, if
Firma shall be in default of any of its representations, warranties, or
covenants under this agreement. 6.02 Accuracy of Representations. Except as
otherwise permitted by this Agreement, all representations and warranties by
Firma in this Agreement or in any written statement that shall be delivered to
MC by Firma under this Agreement shall be true on and as of the closing date as
though made at those times. 6.03 Performance. Firma shall have performed,
satisfied, and complied with all covenants, agreements, and conditions required
by this Agreement to be performed or complied with by it, on or before the
closing. Firma shall have obtained all necessary consents and approvals
necessary to consummate the transactions contemplated hereby. 6.04 Absence of
Litigation. No action, suit, or proceeding before any court or any governmental
body or authority, pertaining to the transaction contemplated by this agreement
or to its consummation, shall have been instituted or threatened on or before
the closing. 6.05 Other. In addition to the other provisions of this Article VI,
the obligations of the shareholders of MC hereunder shall be subject, at or
before the Closing, to the following: None DocuSign Envelope ID:
C104ADD5-A108-4A92-9B95-6BA6D9BE0341 8 ARTICLE VII CLOSING 7.01 Closing. The
closing of this transaction shall be held at the offices of Firma. Unless the
closing of this transaction takes place before August 15, 2020, then either
party may terminate this Agreement without liability to the other party, except
as otherwise provided in Section 9.12. At the closing all representations,
warranties, covenants, and conditions set forth in this Agreement on behalf of
each party will true and correct as of, or will have been fully performed and
complied with by, the closing date, except as may be disclosed in writing by one
party to the other. 7.02 Exchange of Common Stock Interests. On the closing
date, each outstanding shareholdership interest of MC will be exchanged for
fully paid and nonassessable shares of Firma in accordance with Exhibit A to
this Agreement. ARTICLE VIII REMEDIES 8.01 Arbitration. Any controversy or claim
arising out of, or relating to, this Agreement, or the making, performance, or
interpretation thereof, shall be settled by binding arbitration in Chicago,
Illinois in accordance with the rules of the American Arbitration Association
then existing, and judgment on the arbitration award may be entered in any court
having jurisdiction over the subject matter of the controversy. 8.02 Costs. If
any legal action or any arbitration or other proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorney's fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.
8.03 Termination. In addition to the other remedies, Firma or the shareholders
of MC may on or prior to the closing date terminate this Agreement, without
liability to the other party: (i) If any bona fide action or proceeding shall be
pending against Firma, or MC, or the shareholders of MC on the closing date that
could result in an unfavorable judgment, decree, or order that would prevent or
make unlawful the carrying out of this Agreement or if any agency of the federal
or of any state government shall have objected at or before the closing date to
this acquisition or to any other action required by or in connection with this
Agreement; (ii) If the legality and sufficiency of all steps taken and to be
taken by each party in carrying out this Agreement shall not have been approved
by the respective party's counsel, which approval shall not be unreasonably
withheld. DocuSign Envelope ID: C104ADD5-A108-4A92-9B95-6BA6D9BE0341 9 (iv) If a
party breaches any representation, warranty, covenant or obligation of such
party set forth herein and such breach is not corrected within ten days of
receiving written notice from the other party of such breach. (v) If it is
determined that this transaction is not in the best interest of it’s
shareholders ARTICLE IX MISCELLANEOUS 9.01 Captions and Headings. The Article
and paragraph headings throughout this Agreement are for convenience and
reference only, and shall in no way be deemed to define, limit, or add to the
meaning of any provision of this Agreement. 9.02 No Oral Change. This Agreement
and any provision hereof, may not be waived, changed, modified, or discharged
orally, but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, or discharge is sought. 9.03
Non-Waiver. Except as otherwise expreMCy provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expreMCy in writing and signed by the party against whom such waiver
is charged; and (i) the failure of any party to insist in any one or more cases
upon the performance of any of the provisions, covenants, or conditions of this
Agreement or to exercise any option herein contained shall not be construed as a
waiver or relinquishment for the future of any such provisions, convenants, or
conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach. 9.04
Time of Essence. Time is of the essence of this Agreement and of each and every
provision hereof. 9.05 Entire Agreement. This Agreement contains the entire
Agreement and understanding between the parties hereto, and supersedes all prior
agreements, understandings and the letters of intent between the parties. 9.06
Governing Law. This Agreement and its application shall be governed by the laws
of Nevada. 9.07 Counterparts. This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Signature pages may
be transmitted by facsimile or other electronice means. DocuSign Envelope ID:
C104ADD5-A108-4A92-9B95-6BA6D9BE0341 10 9.08 Notices. All notices, requests,
demands, and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given on the date of service if served
personally on the party to whom notice is to be given, or on the third day after
mailing if mailed to the party to whom notice is to be given, by first class
mail, registered or certified, postage prepaid, and properly addressed as
follows: Firma Holdings Corp. 181 Arroyo Grande Blvd., Suite. 140B Henderson, NV
89074 Monochrome Corp and its Shareholders 20 Danada Square, W. 214 Wheaton, IL
60189 9.09 Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the parties to this Agreement. 9.10 Effect of Closing. All representations,
warranties, covenants, and agreements of the parties contained in this
Agreement, or in any instrument, certificate, opinion, or other writing provided
for in it, shall survive the closing of this Agreement. In the event there is
any material misrepresentation or warranty of any party to this Agreement, then
Firma (if such misrepresentation is made by MC or the MC shareholders) or the
shareholders of MC ( if such misrepresentation is made by Firma) may recind this
Agreement during the 90 day period following the closing of this Agreement. 9.11
Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein. Neither party will
intentionally take any action, or omit to take any action, which will cause a
breach of such party's obligations pursuant to this Agreement. MC and the
shareholders of MC agree that, until the Closing or the Termination of this
Agreement pursuant to Section 8.03, neither MC, nor the shareholders of MC,
shall accept or induce an offer from a third party, enter into negotiations with
any third party, or provide information to any third party in anticipation of
negotiations with any third party, with respect to any possible sale of MC, its
assets, rights or operations or any securities or other equity interests of MC
or any other transaction that would have the effect of materially reducing the
benefit of this Agreement to Firma. 9.12 Expenses. Each of the parties hereto
agrees to pay all of its own expenses (including without limitation, attorneys'
and accountants' fees) incurred in connection with this DocuSign Envelope ID:
C104ADD5-A108-4A92-9B95-6BA6D9BE0341 11 Agreement, the transactions contemplated
herein and negotiations leading to the same and the preparations made for
carrying the same into effect. Each of the parties expreMCy represents and
warrants that no finder or broker has been involved in this transaction and each
party agrees to indemnify and hold the other party harmless from any commission,
fee or claim of any person, firm or corporation employed or retained by such
party (or claiming to be employed or retained by such party) to bring about or
represent such party in the transactions contemplated by this Agreement. AGREED
TO AND ACCEPTED as of the date first above written. FIRMA HOLDINGS CORP. By
David Barefoot – Director / COO MONOCHROME CORP By Sebastien C. Dufort –
Director / President DocuSign Envelope ID: C104ADD5-A108-4A92-9B95-6BA6D9BE0341
12 EXHIBIT A Allocation of Shares MC Shareholder Share Interest in MC (as of a
%) Shares of Firma to be issued pursuant to Section Shares of Firma to return
pursuant to Section: 1.01 1.02 Sebastien C Dufort 100% 40,000,000 7,500,000
DocuSign Envelope ID: C104ADD5-A108-4A92-9B95-6BA6D9BE0341 13 EXHIBIT B
SHAREHOLDERS, OFFICERS, BANKS DocuSign Envelope ID:
C104ADD5-A108-4A92-9B95-6BA6D9BE0341 14 EXHIBIT C MATERIAL CHANGES ( SECTION
2.04 ) DocuSign Envelope ID: C104ADD5-A108-4A92-9B95-6BA6D9BE0341 15 EXHIBIT D
ASSETS All trademarks, trademark registrations or applications, trade names,
service marks, copyrights, copyright registrations or applications which are
owned by MC. No person other than MC owns any trademark, trademark registration
or application, service mark, trade name, copyright, or copyright registration
or application the use of which is necessary or contemplated in connection with
the operation of MC's business. All contracts, leases, and other agreements of
MC presently in existance or which have been agreed to by MC (whether written or
oral). MC is not in default under of these agreements or leases. DocuSign
Envelope ID: C104ADD5-A108-4A92-9B95-6BA6D9BE0341

 

 